        Case 1:21-cv-00445-CJN Document 29-1 Filed 04/19/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                            )
US DOMINION, INC., DOMINION                 )
VOTING SYSTEMS, INC., and                   )
DOMINION VOTING SYSTEMS                     )
CORPORATION                                 )
c/o Cogency Global                          )
1025 Vermont Ave., NW, Suite 1130           )
Washington, DC 20005,                       )
                                            )
              Plaintiffs,                   )               Case No. 1:21-cv-00445-CJN
                                            )                  Judge Carl J. Nichols
       v.                                   )
                                            )
MY PILLOW, INC. and                         )
MICHAEL J. LINDELL                          )
343 E 82nd Street #102                      )
Chaska, MN 55318,                           )
                                            )
              Defendants.                   )
                                            )


          DECLARATION OF GREGORY N. ARENSON IN SUPPORT OF
                   MOTION FOR ADMISSION PRO HAC VICE
   ________________________________________________________________________

       I, Gregory N. Arenson, declare:
              1.      I am an attorney licensed to practice law in the State of Minnesota and am

an attorney with the law firm of Parker Daniels Kibort LLC.

              2.      The law office of Parker Daniels Kibort LLC is located at 888 Colwell

Building, 123 North Third Street, Minneapolis, Minnesota 55401. Telephone number (612) 355-

4100 and facsimile number (612) 355-4104.

              3.      On October 28, 2016, I was admitted to practice law in all the courts of the

State of Minnesota.
              4.      On February 7, 2019, I was admitted to practice law in the United States

District Courts of Minnesota.
         Case 1:21-cv-00445-CJN Document 29-1 Filed 04/19/21 Page 2 of 2




               5.      I hereby certify that I have not been disciplined by any bar.

               6.      I have never been admitted pro hac vice in this Court.

               7.      I do not have an office located in the District of Columbia, and I am not a

member of the District of Columbia Bar. Parker Daniels Kibort LLC has retained Nathan Lewin

and the law firm Lewin & Lewin LLP, to serve as local and co-counsel in this matter. The

address and telephone number for Nathan Lewin and Lewin & Lewin LLP are: 888 17TH Street

NW, Fourth Floor, Washington, D.C. 20006, telephone number (202) 828-1000.

               4.      I have read the Local Rules of this Court.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Executed on April 18, 2021 in Minneapolis, Minnesota.


                                                     /s/ Gregory N. Arenson
                                                     Gregory N. Arenson




                                                 1
